Title: From George Washington to Major General Stirling, 13 January 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)


            
              My Lord,
              Head Qrs Morristown 13th Jan. 1780.
            
            Herewith Inclosed are your Lordships discretionary Instructions—In addition to what you read in the morning, & in consequence of Genl Irvines information respecting the state of the Ice between York, long, & Staten Islands I have inserted a clause by which you will see that if things continue in the condition he represents I would have your Lordship turn your thoughts to the practicability of compelling a surrender of the enemy if they should even resort to their Forts.
            I am sorry Colo. Hazen made that March in one day, which was intended for two—To counteract this wd it not be well for Genl Irvines detachment to assume an appearance of returning to Camp?
            The Men which will reinforce you in Sleds tomorrow, had better be met at Springfield by your Orders, & a careful person to conduct them at once to the place of rendezvous. the Detachment will consist of abt 400 Men & may join Genl Irvines brigade if you have nothing better in view for them.
            You know I presume that 40,000 Cartridges have been sent to Genl Irvine for the use of the Troops on the Expedition.
            If Colo. Stewarts Detachment should be ready earlier than I expect tomorrow I will direct him to Halt at quibbletown (under pretence of takg in forage there) till a proper hour arrives for
  
  him to proceed. I mention this that you may know how to meet him with orders in case you have not seen him since yesterday. & fixed your plan with him—In haste I am Yr Lordships most obt Servt
          